                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ANDRE CARTER                                                                 PLAINTIFF

V.                          CASE NO. 3:19-CV-174-DPM-BD

BPL PLASMA INC.                                                            DEFENDANT

                                           ORDER

       On November 15, 2019, this Court denied Plaintiff Andre Carter’s pro se motion

for the appointment of counsel. (Docket entry #26). Mr. Carter now has filed a notice

with the Court in which he again explains his need for counsel. (#27) The notice will be

treated as a motion for reconsideration.

       The Court is sympathetic to Mr. Carter’s request; however, there is no right to

appointed counsel in a civil case such as this. Mr. Carter appears able to represent himself

for the present.

       The motion for reconsideration (#27) is DENIED, without prejudice, this 5th day

of December, 2019.

                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
